DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 08/15/2022:
Claims 1-7 and 10-15 are pending.
Claims 8 and 9 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liska et al. (US20110309554), Lin et al. (WO2020236657), Grzesiak et al. (DE102011117005), and further in view of Abbott (US20180311892).
Regarding claim 1, Liska teaches a method for building a shaped body by layer-wise
solidification of viscous, photopolymerizable building material by means of stereolithography
(Title: Device And Method For Processing Light-Polymerizable Material For Building Up An
Object In Layers), wherein
a) a slurry comprising glass ceramics or a ZrO2 slurry used building material is dispensed onto a planar, transparent bottom of a vat ([0069] light-polymerizable material 5 is discharged from the feed device 8 onto the vat bottom 6. [0052] a green blank for a dental restoration, in which case the light-polymerizable material may be, for example, a ceramic-filled photopolymer, and [0055] the ceramic fraction of the ceramic-filled photopolymer preferably consists of an oxide ceramic or a glass ceramic, in particular zirconium oxide, aluminum oxide, lithium disilicate, leucite glass ceramic, apatite glass ceramic or mixtures thereof),
b) the vat is moved relatively to a blade in a direction parallel to the plane of the vat
bottom ([0032] Arranged ahead of the exposure unit and the build platform in the direction of
movement of the vat is an application device, for example a doctor blade or a roller), which
blade is suspended with adjustable positioning above the vat bottom ([0032] the height of
which above the vat bottom can be set), such that dispensed building material is moved
underneath the blade, to thereby form a smoothed layer having uniform layer thickness
predetermined by the positioning of the blade relative to the vat bottom ([0069] a doctor blade, which smooths the light-polymerizable material to a prescribed layer thickness 32, which
is determined by the height setting of the application device 26; see layer thickness 32 in Figure
3-6),
c) the smoothed layer is brought by relative movement of the vat to a region between
an exposure unit located underneath the vat bottom and a building platform suspended above
the vat adjustable in height ([0069] Furthermore, by turning of the vat 4, the material is brought
into the region between the build platform 12 and the exposure unit 10),
d) the building platform is lowered relative to the vat bottom in a controlled manner so
that, while displacing building material, the remaining layer in the gap is formed ([0070] a
lowering of the build platform 12 then takes place by the lifting mechanism 14 under the
control of the control unit 11, so that the build platform 12 with the film 13 on the underside is
immersed into the layer of light-polymerizable material 5 and, as it is lowered further, displaces
said layer partially out of the intermediate space between the film 13 and the upper surface of
the vat bottom 6) into a predefined layer thickness ([0070] Under the control of the control unit
11, the build platform 12 is lowered by the lifting mechanism 14 to the vat bottom in such a
way that a layer with a precisely prescribed layer thickness 21 is defined between the build
platform and the vat bottom. As a result, the layer thickness 21 of the material to be
polymerized can be precisely controlled),
e) the layer is solidified in a spatially selective manner by controlled operation of the
exposure unit within a contour desired for the current layer ([0072] After the lowering of the
build platform into the light-polymerizable material 5, into the position shown in FIG. 4, there then follows the first exposure step for the polymerization of the first layer 28 on the build
platform 12, the invention providing that the further exposure unit 16 is thereby also actuated),
f) whereafter the building platform is raised, building material is dispensed onto the vat
bottom, and steps b) to f) are repeated until the shaped body is build up by a plurality of layers
solidified on top of each other ([0073] Subsequently, material is again discharged from the feed
device 8 and the vat 4 is turned by a prescribed rotational angle by the drive 24, the material
that moves past the doctor blade again being brought to a uniform layer thickness. This series
of steps, with the forming of successive layers of a prescribed form of contour, is continued
until the succession of layers with respectively prescribed geometry provides the desired form
of the ceramic green blank)
wherein the positioning of the blade with respect to the vat bottom is
adjusted in such a manner that the resulting predetermined, uniform layer thickness is higher
than the predefined layer thickness to be set by lowering the building platform ([0070] the
build platform 12 with the film 13 on the underside is immersed into the layer of light-
polymerizable material 5 and, as it is lowered further, displaces said layer partially out of the
intermediate space between the film 13 and the upper surface of the vat bottom 6; where the
layer 32 is displaced partially then the thickness of 32 is higher than the thickness of 21 that
results from the build material that is not displaced and remains). While Liska suggests a
uniform layer thickness is higher than the predefined layer thickness when the uniform layer
thickness displaces partially out of the intermediate space between the film 13 and the upper
surface of the vat bottom 6, Liska fails to explicitly teach the uniform layer thickness does not
exceed the predefined layer thickness by more than 50%.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches
the uniform layer thickness does not exceed the predefined layer thickness by more than 50%
([0243] movement of the base unit may be configured to reduce a distance (e.g., a vertical
distance) between the at least the portion of the surface and the build head by at most about…
50%, 45%, 40%, 35%, 30%, 25%, 20%, 19%, 18%, 17%, 16%, 15%, 14%, 13%, 12%, 11%, 10%, 9%,
8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.9%, 0.8%, 0.7%, 0.6%, 0.5%, 0.4%, 0.3%, 0.2%, 0.1%, or less
of the thickness of the layer of the mixture deposited adjacent to the surface of the substrate).
Therefore, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to have the uniform layer thickness of Liska
not exceed the predefined layer thickness by more than 50%, as taught by Lin, since choosing
from a finite number of identified, predictable solutions, with a reasonable expectation of
success is obvious. It has been shown that a person of ordinary skill has good reason to pursue
the known options in their art. If this leads to an anticipated success, it is likely that it was not
due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc.,
82 USPQ2d 1385, 1397 (2007)). In the instant case, the build platform of Liska is displaced
under force control, which considers the viscosity of the material ([0045] The displacement of
the build platform preferably takes place by raising and/or lowering under force control in
accordance with a prescribed force profile, i.e. the force exerted by the lifting mechanism on
the build platform is limited with respect to prescribed criteria. As a result, the forces occurring,
which may be considerable, particularly in the case of materials of relatively high viscosity), and
the force control could modulate the different force options such that the uniform layer
thickness does not exceed the predefined layer thickness by more than 50%. Further, changes in the uniform layer thickness falls under changes in size and shape, which have been found to
be obvious design features (see MPEP 2144.04 IV A).
However, Liska modified with Lin fails to teach wherein a surface of the smoothed layer is, in an intermediate step before lowering of the building platform and before spatially selective exposure, colored by applying in a spatially selective manner selected coloring agents.
In the same field of endeavor pertaining to the additive manufacturing of ceramics, Grzesiak teaches wherein a surface of the smoothed layer ([0009[ the smoothing is carried out by means of a material removal which reduces the slip layer thickness and by means of which a predeterminable layer thickness of the slip layer is achieved) is, in an intermediate step before lowering of the building platform and before spatially selective exposure ([0013] wherein before each renewed slip layer deposition the respective previously deposited and site-selectively subjected to ink liquid undergoes a layer strengthening at least partially), colored by applying in a spatially selective manner selected coloring agents ([0011] In a further method step, at least a partial region of the smoothed and layer-thickness-reduced layer surface is subjected in a location-selective manner to at least one ink liquid which contains color pigments.. possible to apply an ink liquid added only with colored pigments). Selectively applying a coloring agent to a dental restoration yields a dental restoration with a color that is as individual and true to natural teeth as possible ([0006] by means of ink jet heads with a coloring agent in order in this way to create a color replica of a dental restoration which is as individual and true to nature as possible). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the dental restorations of Liska ([0002] invention is directed at the building up of objects and, in particular, to the building up of objects that are intended to be used for dental restorations) be colored by color agents in a spatially selective manner in an intermediate step before lowering of the building platform and before spatially selective exposure, as taught by Grzesiak, for the benefit of creating dental restorations with a color that is as individual and true to natural teeth as possible.
However, Liska modified with Lin and Grzesiak fails to teach wherein the coloring agents for setting the color and translucence are selected in a manner adapted to the currently used building material: i) for slurries comprising glass ceramics as building material: color pigments comprising an oxide dispersed in an organic medium, and ii) for ZrO2 slurries as building material: solutions of salts of nitrate comprising aqueous solutions or on the basis of another solvent or acetyl acetonate dissolved in ethanol.
In the same field of endeavor pertaining to the additive manufacturing of colored ceramics (Abstract: dispersion is jetted on at least a portion of a surface of a substrate ceramic material to form a patterned area), Abbott teaches for glass ceramic building materials ([0040] examples of inorganic glasses include Na.sub.2O/CaO/SiO.sub.2 glass (soda-lime glass), borosilicate glass, alumina silica glass): color pigments comprising an oxide ([0040] the metal oxide nanoparticles are capable of initiating a reaction with the substrate ceramic material 12 to form a highly colored complex oxide) dispersed in an organic medium ([0020] The ink vehicle may include an organic co-solvent present in total in the inkjet dispersion 14 in an amount ranging from about 1 wt % to about 50 wt % (based on the total wt % of the dispersion 14)… organic co-solvents that may be used include aliphatic alcohols, aromatic alcohols). Metal oxide nanoparticles as color pigments provide an inkjet dispersion with jetting reliability and color creation efficiency ([0031] It is believed that the metal oxide nanoparticle loadings provide a balance between the inkjet dispersion 14 having jetting reliability and color creation efficiency).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select color pigments for the slurries of Liska modified with Lin and Grzesiak comprising glass ceramics to comprise an oxide dispersed in an organic medium, as taught by Abbott, for the benefit of providing an inkjet dispersion with jetting reliability and color creation efficiency. 
Regarding claim 2, Liska modified with Lin, Grzesiak, and Abbott teaches the method according to claim 1. Further, Liska teaches the method is characterized in that the position of the blade relative to the vat bottom is adjusted ([0069] the application device 26, here a doctor blade, which smooths the light-polymerizable material to a prescribed layer thickness 32, which is determined by the height setting of the application device 26; see up and down arrows of applicator 26 in Figure 1). However, Liska fails to explicitly teach the blade is positioned in such a manner that the resulting predetermined, uniform layer thickness is in the range of 110% to 130% of the predefined layer thickness.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches the position of the blade relative to the vat bottom is adjusted in such a manner that a predetermined layer with a thickness is formed ([0336] The wiper may flatten the film of the mixture to a defined height (or thickness)), where the uniform layer thickness is in the range of
110% to 130% of the predefined layer thickness ([0243] The movement of the base unit may be configured to reduce a distance (e.g., a vertical distance) between the at least the portion of
the surface and the build head by at least about 0.1%, 0.2%, 0.3%, 0.4%, 0.5%, 0.6%, 0.7%,
0.8%, 0.9%, 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%.... or more of the thickness of the layer
of the mixture deposited adjacent to the surface of the substrate. The movement of the base
unit may be configured to reduce a distance (e.g., a vertical distance) between the at least the
portion of the surface and the build head by at most about… 30%, 25%, 20%, 19%, 18%, 17%,
16%, 15%, 14%, 13%, 12%, 11%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.9%, 0.8%, 0.7%, 0.6%, 0.5%, 0.4%, 0.3%, 0.2%, 0.1%, or less of the thickness of the layer of the mixture
deposited adjacent to the surface of the substrate).
Therefore, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to have the uniform layer thickness of Liska
not exceed the predefined layer thickness by more than 50%, as taught by Lin, since choosing
from a finite number of identified, predictable solutions, with a reasonable expectation of
success is obvious. It has been shown that a person of ordinary skill has good reason to pursue
the known options in their art. If this leads to an anticipated success, it is likely that it was not
due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc.,
82 USPQ2d 1385, 1397 (2007)). In the instant case, the position of the blade of Liska can be set
at a height above the vat bottom ([0032] doctor blade or a roller, the height of which above the
vat bottom can be set), and the option of different heights would result in varying thicknesses.
Further, changes in the uniform layer thickness falls under changes in size and shape, which
have been found to be obvious design features (see MPEP 2144.04 IV A).
Regarding claim 3, Liska modified with Lin, Grzesiak, and Abbott teaches the method according to claim 1. Further, Liska teaches the method is characterized in that the relative movement of the vat and the blade is effected by rotating the vat about a central axis perpendicular to the vat bottom ([0065] The vat 4 is mounted rotatably about a vertical axis 22 on the housing 2 by a bearing 7) with respect to the blade suspended in a stationary manner ([0069] By controlling the drive 24, the control unit 11 instigates a turning of the vat bottom 6 about the axis of rotation 22, so that the discharged material passes the application device 26; Figure 2) or by rotating the blade about the axis mentioned relative to a vat which is stationary.
Regarding claim 6, Liska modified with Lin, Grzesiak, and Abbott teaches the method according to claim 1. Further, Liska teaches the method characterized in that the relative movement of the vat and the blade is effected by linearly shifting the vat or by linearly shifting the blade (see up and down motion of application device 26 in Figure 1).
Regarding claim 10, Liska modified with Lin, Grzesiak, and Abbott teaches the method according to claim 1. However, Liska fails to teach the method characterized in that the coloring agents are dissolved and/or dispersed in an ink (inkjet dispersion 14; Figure 1) and are applied in a spatially selective manner ([0047] printhead 16 may be a drop-on-demand printhead or a continuous drop printhead. The inkjet printhead(s) 16 selectively applies the inkjet dispersion 14 on those portions of the substrate ceramic material 12 that are to be colored) by an ink jet printer (printhead 16; Figure 1) onto the layer (substrate ceramic material 12; Figure 1).
In the same field of endeavor pertaining to the additive manufacturing of colored ceramics, Abbott teaches that the coloring agents are dissolved and/or dispersed in an ink and are applied in a spatially selective manner by an ink jet printer onto the smoothed layer. Inkjet printing provides a convenient and precise method for selectively printing color to define a patterned area ([0011] inkjet dispersion composition is jettable, which allows for a patterned area to be defined, and thus for color to be selectively developed within the patterned area, with the convenience and precision of inkjet printing).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coloring agents of Liska modified with Lin, Grzesiak, and Abbott be dispersed in an ink and applied in a spatially selective manner by an ink jet printer, as taught by Abbott, for the benefit of providing a convenient and precise method for selectively printing color to define a patterned area.
Regarding claim 11, Liska modified with Lin, Grzesiak, and Abbott teaches the method according to claim 1. However, Liska fails to teach that the coloring agents are light- curing or thermally curing and are, after spatially selective application onto the smoothed layer, fixed by electromagnetic radiation, wherein the electromagnetic radiation used for fixation is outside of the absorption spectrum of a photoinitiator of the building material.
In the same field of endeavor pertaining to the additive manufacturing of ceramics, Grzesiak teaches that the coloring agents are light- curing or thermally curing and are, after spatially selective application onto the smoothed layer, fixed by electromagnetic radiation, wherein the electromagnetic radiation used for fixation is outside of the absorption spectrum of a photoinitiator of the building material ([0025] The respective slip preparation system contains a first resin component required for curing, in which the powder material, preferably ceramic powder, is dispersed. A second component serving as a hardener is printed onto the correspondingly prepared slip layer surface with a corresponding inkjet printing head. 334 Typical 2-component systems are epoxy and polyurethane resins. On the basis of a UV-curable binder system is the solidification principle of a UV-curable ink liquid which is printed onto the slip layer surface and crosslinked in a subsequent UV exposure process; the coloring agent and photoinitiator would not have the same absorption spectrum in a two-step process where solidification of the ink liquid occurs and crosslinking of the powder occurs in a subsequent UV exposure process. In a case where the coloring agent and photoinitiator have overlapping absorption spectrum then a single step electromagnetic radiation exposure process would occur). The variation in curing is dependent on the material choice with respect to the building material and the coloring agents ([0025] Depending on the material choice with respect to the slip material and the ink liquid, the following variants for curing or curing are possible).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coloring agents be light- curing or thermally curing and, after spatially selective application onto the smoothed layer, fixed by electromagnetic radiation, wherein the electromagnetic radiation used for fixation is outside of the absorption spectrum of a photoinitiator of the building material, as taught by Grzesiak, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, having the coloring agents, after spatially selective application onto the smoothed layer, fixed by electromagnetic radiation, is one known curing sequence option that will be chosen based on the material choice of the build material and the coloring agents.
Regarding claim 13, Liska modified with Lin, Grzesiak, and Abbott teaches the method according to claim 1. While Liska suggests it is known in the prior art for the bottom of a vat to be formed of a sheet with a fluoroelastomer ([0005] bottom of a vat, which is formed by a transparent film, sheet or sheet with an elastomeric surface (for example of silicone or fluoroelastomer)), Liska fails to explicitly teach that the vat bottom is a pane of glass or polymethyl methacrylate onto which the vat bottom surface facing the vat bottom, an ethylene tetrafluoroethylene film is bonded.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches the vat bottom is a pane of glass or polymethyl methacrylate onto which the vat bottom
surface facing the vat bottom, an ethylene tetrafluoroethylene film is bonded ([0144] the print
surface of the platform may comprise a film disposed on or adjacent to the platform, which film
may be (i) configured to hold a mixture … [0145] Examples of such film that is configured to
hold the mixture or the film of the mixture may comprise one or more thin glasses, or
polymers, such as fluoropolymers. Examples of one or more fluoropolymers include…
ethylenetetrafluoroethylene (ETFE)). ETFE is a fluoropolymer that prevents adhesion and could,
therefore, prevent the adhesion of the mixture on the vat bottom ([0337] one or more
fluoropolymers that prevent adhesion of the mixture on the wiper. Examples of the one or
more fluoropolymers include… ethyl enetetrafluoroethylene (ETFE)).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the vat bottom surface of Liska be bonded to an
ethylene tetrafluoroethylene film, as taught by Lin, for the benefit of preventing adhesion of
the mixture on the vat bottom.
Regarding claim 14, Liska modified with Lin, Grzesiak, and Abbott teaches the method according to claim 1. However, Liska fails to teach wherein the oxide comprises tin oxide or zirconium oxide.
In the same field of endeavor pertaining to the additive manufacturing of colored ceramics, Abbott teaches wherein the oxide comprises tin oxide or zirconium oxide ([0028] metal oxide nanoparticles of the inkjet dispersion 14 include oxides of titanium, vanadium, chromium, manganese, iron, cobalt, nickel, copper, zinc, aluminum, silicon, magnesium, calcium, zirconium). The metal oxide nanoparticles of Abbott provide an inkjet dispersion with jetting reliability and color creation efficiency ([0031] It is believed that the metal oxide nanoparticle loadings provide a balance between the inkjet dispersion 14 having jetting reliability and color creation efficiency).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the oxide of Liska modified with Lin and Grzesiak comprise zirconium oxide, as taught by Abbott, for the benefit of providing an inkjet dispersion with jetting reliability and color creation efficiency.

Claims 4, 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liska et al. (US20110309554), Lin et al. (WO2020236657), Grzesiak et al. (DE102011117005), Abbott (US20180311892), and further in view of He et al. (CN108081611A).
Regarding claim 4, Liska modified with Lin, Grzesiak, and Abbott teaches the method according to claim 3. However, Liska fails to teach the method characterized in that the position of the blade above the vat bottom is defined by a straight line coinciding with a straight lower edge of the blade is defined by a minimal distance to the vat bottom at the point of the lower edge of the blade which is closest to the axis of rotation, and by a sloping angle (α) which is defined by the straight line of the lower edge and a plane parallel to the vat bottom which is intersected by a straight line, which sloping angle is larger than 0° and smaller than 15° so that the distance of the lower edge to the vat bottom increases from the minimal distance with increasing radial distance to the axis of rotation.
In the same field of endeavor pertaining to a stereolithography apparatus, He teaches
the position of the blade above the vat bottom is defined by a straight line coinciding with a
straight lower edge of the blade is defined by a minimal distance to the vat bottom at the point
of the lower edge of the blade which is closest to the axis of rotation (see annotated Figure 5
below), and by a sloping angle (α) which is defined by the straight line of the lower edge and a plane parallel to the vat bottom which is intersected by a straight line, which sloping angle is
larger than 0° and smaller than 15° (“the angle between the blade 731 and the transparent
substrate 32 is 10-45 degrees”- pg. 3 line 21-22) so that the distance of the lower edge to the
vat bottom increases from the minimal distance with increasing radial distance to the axis of
rotation (see annotated Figure 5 below). He found the angle range to be optimal in collecting
the build material (“design has found that the mesh size of the mesh 732 is selected to be 30-
200 mesh, and the effect of the angle between the blade 731 and the light-transmitting
substrate 32 is 10-45 degrees when the adjustment module 72 is used”- pg. 7 line 40-42).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art for the position of the blade of Liska modified with Lin, Grzesiak, and Abbott to have a sloping angle (α) defined by the straight line of the lower edge of the blade and a plane parallel to the vat bottom which is intersected by a straight line at an angle larger than 0° and smaller than 15°, as taught by He, for the benefit of optimally collecting the build material.

    PNG
    media_image1.png
    642
    852
    media_image1.png
    Greyscale


Regarding claim 5, Liska modified with Lin, Grzesiak, Abbott and He teaches the method according to claim 4. However, Liska fails to teach the method characterized in that the blade, comprises a planar blade, and that the blade is inclined at an inclination angle (K) with respect to the vat bottom, wherein the inclination angle (K) is larger than 0° and lower than 90°, and the inclination angle is defined in relation to the direction of relative movement between vat bottom and blade in such a manner that the lower edge of the blade in the direction of relative movement of the blade with respect to the vat bottom is trailing behind the upper edge of the blade.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches the blade, comprises a planar blade, and that the blade is inclined at an inclination angle (K) with respect to the vat bottom ([0339] the wiper may be a straight blade with a flat surface, and tilted at an angle), wherein the inclination angle (K) is larger than 0° and lower than 90° ([0339] The straight blade may be tilted at an angle ranging between about 1 degree to about 50 degrees. The straight blade may be tilted at an angle of at least about 1 degree, 2 degrees, 3 degrees, 4 degrees, 5 degrees, 6 degrees, 7 degrees, 8 degrees, 9 degrees, 10 degrees, 20 degrees, 30 degrees, 40 degrees, 50 degrees, or more), and the inclination angle is defined in relation to the direction of relative movement between vat bottom and blade in such a manner that the lower edge of the blade in the direction of relative movement of the blade with respect to the vat bottom is trailing behind the upper edge of the blade (where the straight blade is titled one edge will trail behind another edge). A tilted straight blade may concentrate excess build material at the bottom of the blade ([0339] the tilted straight blade may concentrate the excess resin at the bottom of the blade).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the blade of Liska modified with Lin, Grzesiak, Abbott, and He comprise a planar blade inclined at an inclination angle (K) in the range of 0° to 90°, as taught by Lin, for the benefit of concentrating excess build material at the bottom of the blade.
Regarding claim 7, Liska modified with Lin, Grzesiak, and Abbott teaches the method according to claim 6. However, Liska fails to explicitly teach that the position of the blade above the vat bottom is straight, wherein the lower edge of the blade runs at a constant distance to and parallel to the vat bottom.
In the same field of endeavor pertaining to a stereolithography apparatus, He teaches that the position of the blade above the vat bottom is straight, wherein the lower edge of the blade runs at a constant distance to and parallel to the vat bottom (see straight line of straight lower edge of the blade in annotated Figure 5 discussed in the rejection of claim 4). He found the blade design to be optimal in collecting the build material (“design has found that the mesh size of the mesh 732 is selected to be 30-200 mesh, and the effect of the angle between the blade 731 and the light-transmitting substrate 32 is 10-45 degrees when the adjustment module 72 is used”- pg. 7 line 40-42).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the position of the blade of Liska modified with Lin, Grzesiak, and Abbott be straight such that the lower edge of the blade runs at a constant distance to and parallel to the vat bottom, as taught by He, for the benefit of optimally collecting the build material.
Regarding claim 15, Liska modified with Lin, Grzesiak, Abbott and He teaches the method according to claim 5. However, Liska fails to teach wherein the inclination angle (K) is in the range of 30° to 75°.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches wherein the inclination angle (K) is in the range of 30° to 75° ([0339] The straight blade may be tilted at an angle ranging between about 1 degree to about 50 degrees. The straight blade may be tilted at an angle of at least about… 30 degrees, 40 degrees, 50 degrees, or more). A tilted straight blade may concentrate excess build material at the bottom of the blade ([0339] the tilted straight blade may concentrate the excess resin at the bottom of the blade).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art for the blade of Liska modified with Lin, Grzesiak, Abbott, and He to have the inclination angle (K) be in the range of 30° to 75°, as taught by Lin, for the benefit of concentrating excess build material at the bottom of the blade.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liska et al. (US20110309554), Lin et al. (WO2020236657), Grzesiak et al. (DE102011117005), Abbott (US20180311892), and further in view of Taniuchi et al. (US20140182775).
Regarding claim 12, Liska modified with Lin, Grzesiak, and Abbott teaches the method according to claim 1. However, Liska fails to teach the method characterized in that the blade is made of polytetrafluoroethylene and a circumferential side wall of the vat is made of polytetrafluoroethylene.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches
that the blade is made of polytetrafluoroethylene ([0337] The wiper may comprise (e.g., entirely or as a coating) one or more fluoropolymers that prevent adhesion of the mixture on the wiper. Examples of the one or more fluoropolymers include… polytetrafluoroethylene (PTFE)). PTFE prevent adhesion of the at least one wiper to the back surface of a layer or platform ([0337] The wiper may comprise (e.g., entirely or as a coating) one or more fluoropolymers that prevent adhesion of the mixture on the wiper. Examples of the one or more fluoropolymers include… polytetrafluoroethylene (PTFE)).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the blade of Liska modified with Lin, Grzesiak, and Abbott be made of polytetrafluoroethylene, as taught by Lin, for the benefit of preventing adhesion of the at least one wiper to the back surface of a layer or platform.
However, Liska modified with Lin, Grzesiak, and Abbott fails to teach a circumferential side wall of the vat is made of polytetrafluoroethylene. In the same field of endeavor pertaining to an additive manufacturing apparatus, Taniuchi teaches a circumferential side wall of the vat is made of polytetrafluoroethylene ([0028] The inner surface of the modeling container 7 needs to be prevented from adhering to the liquid supporting material used, and is preferably coated with polytetrafluoroethylene). PTFE prevents from the build material adhering to the vat ([0028] The inner surface of the modeling container 7 needs to be prevented from adhering to the liquid supporting material used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a circumferential side wall of the vat of Liska modified with Lin, Grzesiak, and Abbott be made of polytetrafluoroethylene, as taught by Taniuchi, for the benefit of preventing build material adhesion to the vat.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743